Citation Nr: 1409074	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-38 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for elevated prostate specific antigen (PSA), to include as due to exposure to herbicides.

2.  Entitlement to service connection for hyperlipidemia, to include as due to exposure to herbicides.

3.  Entitlement to service connection for squamous cell carcinoma, to include as due to exposure to herbicides.

4.  Entitlement to service connection for melanoma, to include as due to exposure to herbicides.

5.  Entitlement to service connection for chronic bronchitis, to include as due to exposure to herbicides.

6.  Entitlement to service connection for a low back disorder, to include as due to exposure to herbicides.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to herbicides and/or as secondary to a low back disorder.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to exposure to herbicides and/or as secondary to a low back disorder.


REPRESENTATION

Veteran represented by:	Jaya A. Shurtliff, Esq.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A timely appeal was completed.  (See May 2010 Notice of Disagreement, July 2010 Statement of the Case, September 2010 VA Form 9).  The Veteran now resides in New York, so the matter is now handled by the RO in Buffalo, New York.   

In August 2011, the Board remanded these claims to obtain private and VA treatment records.  Additional records were received from private and VA facilities.  The Board finds that the AOJ substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  That development having been completed, the claims are now partially ready for appellate review.

The issues of entitlement to service connection for a low back disorder and entitlement to service connection for peripheral neuropathy of the bilateral lower and upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's elevated prostate specific antigen (PSA), to include as due to exposure to herbicides, is not causally or etiologically due to service, and may not be presumed to have been incurred in service.

2.  The Veteran's hyperlipidemia, to include as due to exposure to herbicides, is not causally or etiologically due to service, and may not be presumed to have been incurred in service.

3.  The Veteran's squamous cell carcinoma, to include as due to exposure to herbicides, is not causally or etiologically due to service, and may not be presumed to have been incurred in service. 

4.  The Veteran's melanoma, to include as due to exposure to herbicides, is not causally or etiologically due to service, and may not be presumed to have been incurred in service.

5.  The Veteran's chronic bronchitis, to include as due to exposure to herbicides, is not causally or etiologically due to service, and may not be presumed to have been incurred in service.


CONCLUSIONS OF LAW

1.  Service connection for elevated prostate specific antigen (PSA), to include as due to exposure to herbicides, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Entitlement to service connection for hyperlipidemia, to include as due to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Entitlement to service connection for squamous cell carcinoma, to include as due to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  Entitlement to service connection for melanoma, to include as due to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  Entitlement to service connection for chronic bronchitis, to include as due to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in January 2009 that fully addressed all notice elements and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence was well as the criteria for establishing a disability rating and effective date of award.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors to consider: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, and service treatment records. The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file, which was also reviewed.

The Veteran was not afforded a VA examination for these disorders because while there is evidence of current diagnoses, there is no credible evidence establishing the disorders manifested during service or in applicable presumption periods, and there is no indication that the disorders or symptoms may be associated with the Veteran's service or with another service-connected disability.  Therefore, VA medical examinations are not required.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for elevated PSA, hyperlipidemia, squamous cell carcinoma, melanoma, and chronic bronchitis.  He asserts his disorders are due to his time in service, to include as due to exposure to herbicides.

Importantly, the Board notes that exposure to herbicides has been conceded as the Veteran had service in Vietnam during the applicable time period.  See DD-214 and May 2009 rating decision. 

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Additionally, a Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  

If exposed to an herbicide agent during active military, naval, or air service, the Veteran shall be service-connected for the following disorders, even if there is no record of such disease during service.: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Elevated PSA, hyperlipidemia, squamous cell carcinoma, melanoma and chronic bronchitis are not listed in 38 C.F.R. § 3.309(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Facts

The Veteran's service records were reviewed.  The Veteran's pre-induction examination from January 1966 only noted defective vision and identifying body marks, scars, tattoos.  There were no other noted abnormalities.  Similarly, the Veteran's Report of Medical History from January 1966 only noted that he wore glasses.  No other symptoms/disorders were noted.  

During service, there were no symptoms, diagnoses, or treatment of elevated PSA, hyperlipidemia, squamous cell carcinoma, melanoma, or chronic bronchitis.  The Veteran's separation examination from June 1968 did not note any abnormalities.  On the Report of Medical History from June 1968, the Veteran stated he was in good health and denied having any problems, including skin diseases, shortness of breath, and chronic cough.

The Veteran's post-service records were reviewed:  

1.  Elevated PSA

A PSA test conducted in September 2008 was 5.4, but it was noted that the Veteran was reluctant to have a biopsy of the prostate at that time.  In January 2009, he was diagnosed with prostatism.  In February 2009, PSA was 6.4 and the Veteran underwent a biopsy.  The biopsy revealed no malignancy.  See July 2009 Addendum.  There are no records that indicate the Veteran has been diagnosed with prostate cancer at any time during the appeal.

2.  Hyperlipidemia

A VA outpatient note from September 2008 indicates that after laboratory testing, the Veteran was found to have very high cholesterol and he was placed on a prescription.

3.  Squamous Cell Carcinoma and Melanoma

In a September 2008 treatment note, the Veteran stated he had a prior malignant melanoma on his right arm in 2006.  In September 2008, he was diagnosed with a malignant melanoma and squamous cell carcinoma.  See September 2008 VA treatment note.  

4.  Chronic Bronchitis

In September 2008, during treatment at a VA outpatient center, the Veteran stated that his private physician told him he had a cough due to chronic bronchitis.  Examination revealed harsh breathing at both bases, but no rales or rhonchi were heard.  An x-ray of the chest in February 2011 demonstrated left lower lob air-space disease, compatible with pneumonia and changes of chronic obstructive pulmonary disease (COPD). 

Analysis

At the outset, the Board must note that the Veteran's claimed disorders of elevated PSA, hyperlipidemia, squamous cell carcinoma, melanoma, and chronic bronchitis are not listed in 38 C.F.R. § 3.309(e) as presumptive diseases.  Thus, although exposure to herbicides has been conceded, the Veteran is not entitled to the presumption that those disorders were incurred in or aggravated by service on the basis of exposure to herbicides during service.

The Veteran's lay statements in support of his claims have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). ).  However, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, involving elevated PSA, hyperlipidemia, squamous cell carcinoma, melanoma and bronchitis, fall outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).   

To date, there is no medical evidence demonstrating causal relationships between the Veteran's time in service and his currently diagnosed elevated PSA, hyperlipidemia, squamous cell carcinoma, melanoma, and chronic bronchitis.

Because of the absence of a medical nexus, the Board finds that the evidence is against a grant of service connection for these disorders.  Although there are current diagnoses of all of these disorders, importantly, they were not diagnosed during service.  The evidence of record fails to demonstrate that the Veteran had symptoms, was diagnosed or treated for any claimed disorder during service or that any current residuals can be related to his time in service.  

In summary, although the Veteran has current diagnoses, the weight of the evidence reflects that the Veteran did not develop the claimed disorders during service.  There were no symptoms or diagnoses of any of these disorders during service.  Furthermore, there are no medical opinions of record that link the Veteran's current diagnoses to service.  Additionally, based on the evidence of record, service connection may not be granted on a presumptive basis for chronic disability, or as due to exposure to herbicides.  See 38 C.F.R. §§ 3.307(a)(3), 3.309.  Also, there is no evidence of continuity of symptomatology as the diosrders were not specifically noted in service and they were not noted in post-service treatment records until many years after service.  

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for elevated PSA, hyperlipidemia, squamous cell carcinoma, melanoma, and chronic bronchitis.  As the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeals are denied.


ORDER

Entitlement to service connection for elevated prostate specific antigen (PSA), to include as due to exposure to herbicides, is denied.

Entitlement to service connection for hyperlipidemia, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for squamous cell carcinoma, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for melanoma, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for chronic bronchitis, to include as due to exposure to herbicides, is denied.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder, to include as due to exposure to herbicides and for peripheral neuropathy of the bilateral lower and upper extremities.

The Board notes that the Veteran has asserted he began having backaches during service as a result of heavy lifting as a mechanic.  See May 2010 Notice of Disagreement.  Furthermore, it is noted in VA treatment records that the Veteran has indicated that his low backaches began during service as a result of changing tires and lifting heavy material.  See November 2008 VA treatment note.

The Veteran was afforded a VA examination in July 2010.  The examiner opined that the Veteran's low back disorder was less likely as not caused by service.  The examiner stated that the Veteran was only in service for two years and his back disorder did not begin until about 20 years after his time in the military.  Although the report notes that the Veteran was a mechanic during service, the examiner did not discuss the lay evidence from the Veteran reporting that he has had backaches since his time in service.  

A remand is necessary to obtain a new VA medical opinion.  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of his low back pain, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

Pertaining to the Veteran's claims for peripheral neuropathy, when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  As the Veteran is seeking entitlement to service connection for a low back disorder, the Board finds that a medical opinion should also be obtained regarding whether the Veteran's back disorder caused or aggravates his bilateral peripheral neuropathy of the upper and lower extremities.  See 38 C.F.R. § 3.310 (a disability caused or aggravated by a service-connected disability shall be service-connected).  

Furthermore, the Board finds that the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities are inexplicably intertwined with whether the issue of entitlement to service connection for a low back disorder is granted.  Therefore, the Board finds that a decision on these issues should be postponed until it is determined if service connection is warranted for the Veteran's low back disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion to the July 2010 VA examination for the Veteran's low back.  If the requested opinion cannot be offered without examining the Veteran, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his low back disorder.

After a review of the record, to include all medical records and lay statements contained therein, the examiner should offer an opinion regarding the following:

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology of his spondylosis, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's low back disorder had its onset during service or is in any other way causally related to his active service. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Obtain a VA medical opinion regarding the nature and etiology of the Veteran's peripheral neuropathy of the bilateral upper and lower extremities.  If the requested opinion cannot be offered without examining the Veteran, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his peripheral neuropathy.

After a review of the record, to include all medical records and lay statements contained therein, the examiner should offer an opinion regarding the following:

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's peripheral neuropathy of the bilateral upper extremities had its onset during service or is in any other way causally related to his active service OR is proximately due to or aggravated (beyond the natural progression) by the Veteran's low back disorder.

b)  that the Veteran's peripheral neuropathy of the bilateral lower extremities had its onset during service or is in any other way causally related to his active service OR is proximately due to or aggravated (beyond the natural progression) by the Veteran's low back disorder.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The RO should then readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


